          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT COURT OF PUERTO RICO

                                           IN ADMIRALTY

                                               CASE NO.

NCL (BAHAMAS) LTD. d/b/a
NORWEGIAN CRUISE LINE,
a Bermuda Company, and
NORWEGIAN EPIC, LTD,
a Bermuda Company,

        Plaintiffs

        v.

[1] MCALLISTER TOWING AND TRANSPORTATION
   COMPANY, INC.; in personam
[2] MCALLISTER BROTHERS, LLC; in personam
[3] the tug BETH M. McALLISTER, her hull, engines,
    equipment, gear, tackle, appurtenances, etc. in rem;
[4] the tug DOROTHY M. McALLISTER, her hull, engines,
    equipment, gear, tackle, appurtenances, etc. in rem;
[5] SAN JUAN BAY PILOTS CORP., in personam
[6] CAPT. CARLOS RAMOS; in personam,

      Defendants.
__________________________________________________/

                                             COMPLAINT

        Plaintiffs, NCL (Bahamas) Ltd. d/b/a/ Norwegian Cruise Line and Norwegian Epic, Ltd.

(“Plaintiffs” or “NCL”), sues McAllister Towing and Transportation Company, Inc., McAllister

Brothers, LLC, the tug Beth M. McAllister, in rem, the tug Dorothy M. McAllister in rem, San

Juan Bay Pilots Corp. and Capt. Carlos Ramos for damages sustained to the P/V Norwegian Epic

(“Epic" on or around February 12, 2019.




FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 2 of 12




                                           INTRODUCTION

        1.      This action arises out of an allision that occurred on February 12, 2019, upon the

navigable waters of the United States within this judicial district, at approximately Pier 3, East of

the port of San Juan bay area in Old San Juan, Puerto Rico.

                                   JURISDICTION AND VENUE

        2.      The Court has subject matter jurisdiction over the instant action pursuant to 28

U.S.C. § 1333 because this is an admiralty and maritime claim within the meaning of Federal Rule

of Civil Procedure 9(h) and the Supplemental Admiralty and Maritime Rules of the Federal Rules

of Civil Procedure.

        3.      Venue is proper with this Court pursuant to 28 U.S.C. § 1391 as the facts which

serve as the basis for NCL’s claims arose within the District of Puerto Rico, all Defendants

voluntarily conduct significant business in Puerto Rico and within this judicial district, and all in

rem defendants can be found within this judicial district.

                                                PARTIES

        4.      Plaintiff, NCL (Bahamas) Ltd., is a foreign corporation organized and existing

under the laws of Bermuda and was and is the operator of the Epic. Plaintiff, Norwegian Epic. Ltd.

is a foreign corporation organized and existing under the laws of Bermuda and was and is the

owner of the Epic

        5.      Defendant, McAllister Towing and Trans. Co., Inc. (“McAllister Towing”), at all

material times was and is a for profit corporation organized and existing under the laws of the State

of Delaware and authorized to do business within the Commonwealth of Puerto Rico, engaged in

the business of operating and providing, among other services, assisting tugs for ship docking and




                                                     2
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 3 of 12




general harbor towing within the bay of San Juan, and is jointly and severally liable to NCL for

the damages claimed herein.

        6.      Upon information and belief, McAllister Towing was the owner and/or operator of

the defendant tugs, Beth M. McAllister and Dorothy McAllister which provided tug services in

the San Juan bay area. Upon information and belief, McAllister Towing was and is the employer

of the crew, persons, or entities working on the tugs and subject to its control so that McAllister

Towing is vicariously liable for their acts and omissions.

        7.      Defendant McAllister Brothers, LLC (“McAllister Bros”) at all material times was

and is a for profit corporation organized and existing under the laws of the State of Delaware and

authorized to do business within the Commonwealth of Puerto Rico engaged in the business of

operating and providing, among other services, assisting tugs for ship docking and general harbor

towing within the bay of San Juan, and is jointly and severally liable to NCL for the damages

claimed herein.

        8.      In rem Defendant, the tug Beth M. McAllister (the “Beth McAllister”), including

its tackle, apparel, etc., upon information and belief, was engaged in the tug assistance of the Epic

and is or was is owned and operated by either or both McAllister Towing and McAllister Bros and

is or will be during the pendency of process within this district and within the jurisdiction of this

Court, and is jointly and severally liable to NCL for the damages claimed herein.

        9.      In rem Defendant, the tug Dorothy M. McAllister (the “Dorothy McAllister”),

including its tackle, apparel, etc., upon information and belief, was engaged in the tug assistance

of the Epic and is or was owned and operated by either or both McAllister Towing and McAllister

Bros and is or will be during the pendency of process within this district and within the jurisdiction

of this Court, and is jointly and severally liable to NCL for the damages claimed herein (McAllister



                                                     3
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 4 of 12




Towing, McAllister Bros, Beth McAllister, Dorothy McAllister will be referred collectively to as

“McAllister Defendants”)

        10.     Defendant San Juan Bay Pilots Corporation (“San Juan Bay Pilots”) at all material

times was and is a not-for-profit corporation organized and existing under the laws of the

Commonwealth of Puerto Rico and in the business of providing piloting services at the port of San

Juan and assigning pilotage services for the port of San Juan. Upon information and belief, San

Juan Bay Pilots was and is the employer of the pilot during the subject allision and the pilot was

subject to its control such that San Juan Bay Pilots is vicariously liable for the pilot’s acts and

omissions.

        11.     Defendant, Capt. Carlos Ramos (“Capt. Ramos”), at all material times was and is a

harbor pilot providing services in the San Juan Bay area who provided piloting services to the Epic

and is jointly and severally liable to NCL for the damages claimed herein (San Juan Bay Pilots and

Capt. Ramos collectively referred to as “San Juan Bay Defendants”).

                              FACTS COMMON TO ALL CLAIMS

        12.     On February 11, 2019, the Epic lost propulsion on its port propeller while en route

to Tortola, British Virgin Islands.

        13.     As a result, the Master of the Epic diverted the vessel to the Port of San Juan.

        14.     In order to assist in the docking of the Epic, which was without port side propulsion

at the Port of San Juan, NCL ordered the assistance of tugs from McAllister Towing.

        15.     The Puerto Rico Ports Authority (“PRPA”), at all material times was and is a for

profit corporation existing under the laws of the Commonwealth of Puerto Rico, assigned the Epic

to berth on the east side of Pier 3 in San Juan.




                                                     4
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 5 of 12




        16.      On February 12, 2019, Defendant, Capt. Carlos Ramos, boarded the Epic and went

to the bridge.

        17.      Upon arrival at the bridge, Defendant Capt. Ramos advised the Master of the Epic

that there were three tugs available to assist the vessel into the berth at Pier 3 East.

        18.      The Beth McAllister and Dorothy McAllister made fast to sunken bits on the

starboard bow and starboard quarter of the Epic, respectively, during the docking maneuvers.

        19.      During the docking maneuvers on February 12, 2019, the Epic’s port side contacted

two of Pier 3’s mooring dolphins causing damage to the Pier and to the Epic.

        20.      The impact to the dolphins caused damage to the hull of the Epic above the

waterline that were each about 6 feet, 4 inches long, 20 inches high, and 4 – 6 inches deep.

        21.      At all times material to the allision, the Epic was under the direction of Defendant,

Capt. Carlos Ramos.

        22.      NCL had relied on the tugs to respond to the proper commands and relied on the

Defendant, Capt. Carlos Ramos, to provide proper commands in English and to have requisite

local knowledge of the conditions.

        23.      The allision occurred through no fault on the part of Plaintiffs.

        24.      All applicable statutes of limitations were timely tolled as to defendants San Juan

Bay Pilots Corporation, Capt. Carlos Ramos, and by virtue of extrajudicial notices of claims and

reservation of rights and/or tolling agreements.

      COUNT I – BREACH OF CONTRACT / WARRANTY OF WORKMANLIKE
                              PERFORMANCE
                        (As to McAllister Defendants)

        25.      NCL realleges the allegations in paragraphs 1 – 24 as if fully set forth herein.




                                                     5
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 6 of 12




        26.      On or around February 11, 2019, NCL and McAllister Defendants entered into an

agreement to provide sufficient tugs to assist the Epic into Pier 3 East at the Port of San Juan.

        27.      The McAllister Defendants knew that the Epic was disabled in that it only had

starboard side propulsion and was making a non-scheduled port call at the Port of San Juan due to

the loss of port side propulsion.

        28.      Inherent in the contract for tug services was a warranty to provide tug services in a

workmanlike manner to assist the partially disabled Epic in safely docking, maneuvering, and

berthing in the Port of San Juan in San Juan, Puerto Rico.

        29.      As part of the agreement and warranty of workmanlike performance, McAllister

Defendants were required to perform tug services in a workmanlike manner, to use proper

diligence to ascertain the condition of the vessel and the weather for the tow vessels, to follow the

commands it received from NCL and the Pilot, to provide competent and prudently skilled crew

to navigate the tugs, to provide sufficient tugs with the necessary power to safely assist the Epic

for the required maneuvers and to provide seaworthy tugs capable of assisting the partially disabled

Epic.

        30.      At all times material while the Epic was entering the Port of San Juan, before and

during the allision the McAllister Defendants supplied assisting tugs to the vessel to assist in

docking, turning, and entering the berth.

        31.      McAllister Defendants, however, materially breached the agreement and warranty

to provide tug services in a workmanlike manner by their:

              a. Failure to hire, supervise, and/or train its employees and/or crew to provide non-
                 negligent tug assist services in maneuvering, docking, and berthing the Epic;

              b. Failure to ascertain and/or communicate the condition of the Epic and its own tugs’
                 capabilities to all relevant personnel;



                                                     6
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 7 of 12




              c. Failure to execute the commands given to them during the maneuver in a reasonable
                 and workmanlike manner;

              d. Failure to timely and properly execute evasive maneuvers per the orders given;

              e. Failure to select, position, and provide proper vessels and equipment to execute the
                 maneuver to complete the docking evolution of the Epic;

              f. Failure to hire and properly train adequate and competent crew to execute the
                 maneuver to avoid the allision;

              g. Failure to provide proper tug assistance service given the special circumstances
                 related to the partially disabled condition of the Epic;

              h. Failure to maintain control and maintain course and speed requested while
                 maneuvering, docking, and berthing the Epic;

              i. Unseaworthiness of the Beth M. McAllister and the Dorothy M. McAllister;

              j. Any other breaches, unseaworthiness, statutory violations, and other defaults that
                 will be proven at trial in this matter.

        32.      As a direct, foreseeable, and proximate result of McAllister Defendants breaches

of the agreement and warranty of workmanlike services, including their failure to follow

commands given, NCL suffered damages to its vessel in the amount of $192,668.25.

        WHEREFORE, Plaintiffs respectfully requests the Court to enter judgment against the

McAllister Defendants for all damages resulting from their breaches as set forth above, for pre-

and post-judgment interest, attorney’s fees and costs, and any further relief this Court deems just

and proper.

                                    COUNT II – NEGLIGENCE
                                    (As to McAllister Defendants)

        33.      NCL realleges the allegations in paragraphs 1 - 24 as if fully set forth herein.

        34.      This count sounding in negligence is pleaded in the alternative to Count I as to

McAllister Defendants.




                                                     7
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
            Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 8 of 12




        35.      The allision and the damages resulting therefrom complained of in this Complaint

were caused, in whole or in part, by the fault and negligence of the McAllister Defendants and San

Juan Bay Pilots Defendants.

        36.      McAllister Defendants owed NCL a duty, as tug master, to exercise reasonable care

and maritime skill as prudent navigators employ – especially where, as here, the Epic was partially

disabled.

        37.      McAllister Defendants wantonly breached their duties and were negligent or

otherwise at fault in causing the allision for the following, non-exclusive reasons:

              a. Failure to hire, supervise, and/or train its employees and/or crew to provide non-
                 negligent tug assist services in maneuvering, docking, and berthing the Epic;

              b. Failure to ascertain and/or communicate the condition of the Epic and its own
                 tugs’ capabilities to all relevant personnel;

              c. Failure to execute the commands given to them during the maneuver in a reasonable
                 and workmanlike manner;

              d. Failure to timely and properly execute evasive maneuvers per the orders given;

              e. Failure to select, position, and provide proper vessels and equipment to execute the
                 maneuver to complete the docking evolution of the Epic;

              f. Failure to hire and properly train adequate and competent crew to execute the
                 maneuver to avoid the allision;

              g. Failure to provide proper tug assistance service given the special circumstances
                 related to the partially disabled condition of the Epic;

              h. Failure to provide sufficient tugs with the necessary power to safely assist the Epic
                 for the required maneuvers;

              i. Failure to maintain control and maintain course and speed requested while
                 maneuvering, docking, and berthing the Epic;

              j. Unseaworthiness of the Beth McAllister and the Dorothy McAllister;

              k. Any other acts of negligence, unseaworthiness, statutory violations, and other fault
                 that will be proven at trial in this matter.

                                                     8
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
          Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 9 of 12




        38.      The allision occurred while the tugs, Beth and Dorothy McAllister, assisted the Epic

in the Port of San Juan in San Juan, Puerto Rico on February 12, 2019, resulting in damage was

caused, in whole or in part, by the fault and negligence of the crew, operators, or owners of or by

unseaworthiness of the towboats.

        39.      As a direct, foreseeable, and proximate result McAllister Defendants negligent acts,

including their failure to follow commands given in a reasonable and workmanlike manner, NCL

suffered damages to its vessel in the amount of $192,668.25.

        WHEREFORE, Plaintiffs respectfully requests the Court to enter judgment in favor of

Plaintiffs and against the McAllister Defendants, jointly and severally with an award of costs,

expenses and attorneys’ fees, and that Plaintiffs may have such other and further relief as the Court

may deem just and proper.

                                   COUNT III – NEGLIGENCE
                               (As to San Juan Bay Pilot Defendants)

        40.      NCL realleges the allegations in paragraphs 1 - 24 as if fully set forth herein.

        41.      San Juan Bay Pilot Defendants owed NCL a duty to exercise reasonable care as the

compulsory pilot and employer of Capt. Carlos Ramos who was piloting and in command of the

Epic at the material times before and during the allision.

        42.       The San Juan Bay Pilot Defendants were negligent or otherwise at fault in causing

the allision for the following, non-exclusive reasons:

              a. Failure to hire, supervise, and/or train its employee pilots, including Capt. Ramos,
                 to provide non-negligent piloting services in maneuvering, docking, and berthing
                 the Epic;

              b. Failure to ascertain and/or communicate the condition of the Epic and the capability
                 of the tugs to all relevant personnel;

              c. Failure to plan and communicate the maneuver to dock the Epic;


                                                     9
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
         Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 10 of 12




              d. Failure to communicate in English orders to the tugs;

              e. Failure to advise and assist the master properly with the docking maneuver so that
                 the Epic could safely dock in Pier 3;

              f. Failure to properly assess the conditions of the Epic, the tugs, the weather, and the
                 vicinity of the area so as to ascertain whether it was safe to maneuver into the berth
                 and/or advise that the vessel should wait until the conditions were more favorable;

              g. Failure to advise NCL that under the weather and sea conditions at the time in
                 conjunction with the condition of the Epic that NCL should have considered
                 dropping anchor until more favorable conditions for docking existed;

              h. Failure to have or maintain the requisite local knowledge of the port to complete
                 the docking maneuver safely;

              i. Failure to timely and properly command evasive maneuvers to avoid the allision;

              j. Failure to provide a properly skilled and competent pilot capable of safely
                 navigating the Epic into Pier 3 given the conditions present at the time before and
                 during the allision;

              k. Failure to take appropriate safety precautions and/or safety protocols to ensure Epic
                 maintained the proper course and control under the circumstances;

              l. Any other acts of negligence, unseaworthiness, statutory violations, and other fault
                 that will be proven at trial in this matter.

        43.      As a result of the negligence, unseaworthiness, statutory violations, and other fault

of the San Juan Bay Pilot Defendants, all defendants became jointly and severally liable under the

general maritime law of the United States to pay for Plaintiffs NCL’s damages for repairs to the

Epic, the full costs of which have not been finally determined, but which currently total

$192,668.25.

        WHEREFORE, Plaintiffs respectfully requests the Court to enter judgment in favor of

Plaintiffs and against the San Juan Bay Pilot Defendants, jointly and severally with an award of

costs, expenses and attorneys’ fees, and that Plaintiffs may have such other and further relief as

the Court may deem just and proper.



                                                    10
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
         Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 11 of 12




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, NCL, respectfully requests the following in rem relief:

        A.      A warrant for arrest issued against the tugs Beth M. McAllister and Dorothy M.

                McAllister their engines, boilers, tackle, equipment, furniture, apparel, etc., and that

                any person, firm or corporation claiming any interest in said tugs may be cited to

                appear and answer this Complaint; and

        B.      The Court direct that notice of commencement of this suit shall be given by

                Plaintiffs to the owner of the tugs Beth M. McAllister and Dorothy M. McAllister

                and any other persons, firms or corporations having any interest herein or having

                filed any mortgages or notices of lien against the tugs;

        C.      That Plaintiffs have a judgment entered in its favor against the in rem Defendants

                jointly and severally liable for the amounts owed, plus pre-judgment interest,

                attorney’s fees and taxable costs of this action; and

        D.      Plaintiffs be awarded such other and further relief as the Court deems just and

                proper.

Signed this 11th day of February, 2021.
                                                          Respectfully submitted,


                                                      By :/s/ Alberto Castañer
                                                         Alberto Castañer
                                                         Castañer & Cía P.S.C.
                                                         MAI Center, 771 Calle 1,
                                                         Ste 204, San Juan, PR 00920
                                                         Tel: 787-707-0802
                                                         Alberto@castanerlaw.com
                                                         Counsel for Plaintiffs


                                                    11
OREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 3:21-cv-01069-RAM Document 1 Filed 02/11/21 Page 12 of 12
